COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 JOE RUBIO,                                    §               No. 08-18-00006-CR

                      Appellant,               §                 Appeal from the

 v.                                            §           Criminal District Court No. 1

 THE STATE OF TEXAS,                           §             of El Paso County, Texas

                       State.                  §               (TC# 20120D02166)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until January 10, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Gandara, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before January 10, 2019.

       IT IS SO ORDERED this 12th day of December, 2018.

                                            PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.